ITEMID: 001-5828
LANGUAGEISOCODE: ENG
RESPONDENT: CYP
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: KOLARIDES v. CYPRUS
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a Cypriot national, born in 1940 and living in Nicosia. He is represented before the Court by Mr K. Adamides, Mr A. Demetriades and Mrs E. Nathanael, lawyers practising in Nicosia.
The facts of the case, as submitted by the applicant, may be summarised as follows.
By a judgment of 30 March 1998 the Family Court of Nicosia pronounced the divorce between the applicant and his wife.
On 6 May 1998 the wife of the applicant applied to the Family Court for the applicant to disclose, within 15 days, in accordance with Sections 14A and 14B of Law 232/1991 regulating property relations between spouses (“the Law”), as amended by Law 25(1)/98, any assets in his possession on 22 May 1996.
On 18 June 1998 the applicant lodged an objection to this application. As a result, the Family Court submitted to the Supreme Court a question of law reserved (no.332) on whether Section 14A of the Law was compatible with the provisions of Articles 23 § 1 (right to property) and 30 §§ 2 and 3 (right to a fair trial) of the Constitution. In the meantime, as another question of law reserved (no. 330), directly related to question no. 332, was submitted to the Supreme Court in another case, the latter decided to join the two questions.
In its judgment of 11 May 2000, the Supreme Court found that Sections 14A and 14B of the Law were not contrary to these constitutional provisions. As regards Article 30 of the Constitution, the Supreme Court held that the obligation to disclose under Section 14A was imposed on both parties to the proceedings and established complete procedural equality between them. No party was disadvantaged vis-à-vis the other. Information concerning the assets of the parties constituted a precondition for the effectiveness of the substantive provisions of the Law. Section 14A aimed at establishing a factual situation, without which justice according to the provisions of the Law could not be done.
The proceedings before the family Court were still pending at the time of the introduction of the application before the Court.
The relevant provisions of the Constitution read as follows:
“Every person, alone or jointly with others, has the right to acquire, own, possess, enjoy or dispose of any movable or immovable property and has the right to respect for such a right ...”
“No person shall be denied access to the court assigned to him by or under this Constitution. The establishment of judicial committees or exceptional courts under any name whatsoever is prohibited.
In the determination of his civil rights and obligations or of any criminal charge against him, every person is entitled to a fair and public hearing within a reasonable time by an independent, impartial and competent court established by law. Judgment shall be reasoned and pronounced in public session, but the press and the public may be excluded from all or any part of the trial upon a decision of the court where it is in the interests of the security of the Republic or the constitutional order or public order or public safety or public morals, or where the interests of juveniles or the protection of the private life of the parties so require or, in special circumstances where, in the opinion of the court, publicity would prejudice the interests of justice.
Every person has the right
– to be informed of the reasons why he is required to appear before the court;
– to present his case before the court and to have the time necessary for its preparation;
– to adduce or cause to be adduced his evidence and to examine witnesses according to law;
– to have a lawyer of his own choice and to have free legal assistance where the interests of justice so require and as provided by law;
– to have free assistance of an interpreter if he cannot understand or speak the language used in court.”
Sections 14A and 14B of Law 232/1991 regulating property relations between spouses read as follows:
“14.A.-(1) For the purposes of the better implementation of section 14, the Court may on the application of any of the parties issue an order, by virtue of which the respondent will be obliged, within 15 days from the issue of such order, or within any other period that the Court may fix, to submit to the Court an affidavit, in which he will describe completely, clearly and in a precise manner the property in respect of which he had any direct or indirect interest on the date of the interruption of the cohabitation or on any other date that the Court may fix in the order.
(2) If the interest that the applicant had on the date fixed by the Court in property or part of it, ceased to belong to him on the date of the examination of the petition for divorce or any other date fixed by the Court, the respondent is obliged, on the application of any of the parties, to give complete, precise and convincing proof of the alienation or the disposal of the property or part of it by means of a supplementary affidavit, and if it is considered necessary the Court may order the respondent to give instructions to a banking institution or financing organisation, with notice to the Court, as regards the alienation, movement, transfer or restitution of the property or part of it, as the Court may decide.
14.-B(1) Any person who provides false, inaccurate or incomplete information in relation to a matter referred to in section 14 A is guilty of an offence and in case of conviction he is liable to imprisonment for a period not exceeding 2 years or to a fine not exceeding two thousand pounds and or to both penalties.
(2) Any person who refuses, omits or delays to comply with the order of the Court issued under section 14 A is guilty of an offence and, in case of conviction, is liable to be punished as provided in section 44 of the Courts of Justice Laws of 1960-1997 for contempt of court. In a case where this person is the petitioner for the divorce, the Court may in addition suspend further proceedings until this person complies with the Court’s order.”
